DETAILED ACTION
Priority
The present application is part of a chain of priority of a number of applications. Not all of these applications support subject matter found in the independent claims of the present application, namely, providing no alarm with the user interface during the determining. Therefore, for the purpose of examination, the priority date of the present application will be considered to be the application date of parent application 15/647524, 7/12/2017.
Claim Objections
Claims 12-14 and 19-20 are objected to because of the following informalities:  the word “arrhythmia” is mistakenly misspelled as “arrythmia”.  Appropriate correction is required.
Claim 19 was elected as a child of claim 20 but is written as dependent on claim 18. The examiner believes this dependence to be in error, and claim 19 will be examined under the assumption that it is meant to depend on claim 20. If this assumption is incorrect, then please consider claim 19 as non-elected, as dependent on non-elected claim 18.

Election/Restrictions
Applicant's election without traverse of claims 11-14 and 19-20 in the reply filed on 10/15/2021 is acknowledged.
Claims 1-10 and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable without traverse in the reply filed on 10/15/2021. The examiner notes that in the claims submitted on this date, claim 18 is erroneously not indicated as “withdrawn”; however, claim 18 was part of the range of non-elected claims, and the Remarks submitted on 10/15/2021 confirm that claim 18 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (US Patent Application Publication 2013/0231711), hereinafter Kaib, in view of Sullivan et al. (US Patent Application Publication 2016/0000349), hereinafter Sullivan.
Regarding claim 19, Kaib teaches a wearable cardioverter defibrillator ("WCD") (Kaib, ¶[0008]) comprising: a support structure configured to be worn by a patient (Kaib, Fig. 1); an energy storage module configured to store an electrical charge (Kaib, ¶[0044], battery is an energy storage module; AC power can be used to recharge batteries; ¶[0056] recites recharging); a discharge circuit coupled to the energy storage module, the discharge circuit controllable to discharge the stored electrical charge so as to cause a shock to be delivered to the patient while the support structure is worn by the patient (Kaib, ¶[0067], power supply 305 powers the components of treatment device 100, Fig. 1, which includes the treatment electrode 115, which delivers a shock, . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib, in view of Sullivan, further in view of Kumar et al. (US Patent Application Publication 2017/0056682), hereinafter Kumar.
Regarding claim 20, the modified Kaib invention does not discuss what to do if the arrhythmia self-terminates before the validation criterion is met. Kumar teaches that if an arrhythmia self-terminates, there is no longer a need to shock Kumar, ¶[0161]). It would have been obvious to one having ordinary skill in the art not to provide an alarm in the event the detected cardiac arrhythmia self-terminates before the validation criterion is met, in order to decrease alarm fatigue for the user, in a case where there will surely be no shock applied..

Allowable Subject Matter
Claims 11-14 contain allowable subject matter.
Kaib et al. (US Patent Application Publication 2013/0231711), hereinafter Kaib.
Foshee et al. (US Patent Application Publication 2016/00882277), hereinafter Foshee.
Regarding claim 11, Kaib teaches a wearable cardioverter defibrillator ("WCD") system (Kaib, ¶[0008]) and method, comprising: a support structure configured to be worn by a patient (Kaib, Fig. 1); a power source (Kaib, ¶[0044], power supply such as AC power supply); an energy storage module configured to store an electrical charge (Kaib, ¶[0044], battery is an energy storage module; AC power can be used to recharge batteries; ¶[0056] recites recharging); a discharge circuit coupled to the energy storage module, the discharge circuit controllable to discharge the stored electrical charge so as to cause a shock to be delivered to the patient while the support structure is worn by the patient (Kaib, ¶[0067], power supply 305 powers the components of treatment device 100, Fig. 1, which includes the treatment electrode 115, which delivers a shock, ¶[0048]); a user interface that includes a speaker configured to output a sound, which constitutes one or more human-perceptible indications (Kaib, ¶[0128]); monitoring a physiological signal of a patient with the measurement circuit to detect cardiac arrhythmia while the support structure is worn by the patient (Kaib, ¶[0132]); a measurement circuit configured to render physiological inputs from a patient physiological signal (Kaib, Fig. 1, sensors 110 and 135 sense physiological inputs and signals and are processed by a processor, which must be a measurement circuit, ¶[0064], ¶[0068]; sensors include ECG); and a processor configured to detect, from one of the physiological inputs, a cardiac arrhythmia of the patient (Kaib, ¶[0053], controller 105 is the processor). Kaib teaches that the physiological signal is an ElectroCardioGram (ECG) signal (Kaib, ¶[0068]). Kaib teaches determining, from a subsequent one of the physiological inputs, whether the detected cardiac arrhythmia is validated according to a validation criterion (Kaib, ¶[0070-71], after detection of a 
Claims 12-14 are allowed because they contain all limitations of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792